         Case 6:21-cv-01050-AA         Document 1       Filed 07/14/21    Page 1 of 11




Jennifer J. Middleton, OSB No. 071510
jmiddleton@justicelawyers.com
Caitlin V. Mitchell, OSB No. 123964
cmitchell@justicelawyers.com
Johnson Johnson Lucas & Middleton P.C.
975 Oak Street, Suite 1050
Eugene, OR 97401
Tel: 541-484-2434
Fax: 541-484-0882
Attorneys for the Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                     EUGENE DIVISION

SHONNA WEAVER,                                                        Case No. 6:21-cv-1050-

               Plaintiff,                                                          COMPLAINT

               vs.                                         Title VII, ORS 659A.030, Intentional
                                                                 Infliction of Emotional Distress
EDUARD WEBER, WEBER
ENTERPRISES, INC.                                                          Demand for Jury Trial

               Defendants.




                                  INTRODUCTORY STATEMENT
                                                 1.

       For over 15 years, Defendant Eduard Weber, founder and former President of Weber

Enterprises, Inc., sexually harassed Shonna Weaver. Weber Enterprises employed Shonna

Weaver as a caregiver for Weber’s ailing wife. Weber regularly demanded that Shonna Weaver

help him ejaculate. He exposed himself to her, told her to take her clothes off, and masturbated in

front of her. When Shonna Weaver disclosed Weber’s harassment to Human Resources, Weber



PAGE 1 - COMPLAINT
         Case 6:21-cv-01050-AA         Document 1       Filed 07/14/21   Page 2 of 11




Enterprises responded that it was unable to guarantee her a workplace free from sexual

harassment unless she would agree to take a demotion that entailed a substantial pay cut. When

Shonna Weaver declined, Weber Enterprises terminated her employment. This is an action

arising under Title VII, ORS 659A.030, and Oregon Common Law, challenging Defendants’

sex-based discrimination and retaliation against Shonna Weaver.

                                             PARTIES

                                                 2.

       Shonna Weaver is a resident of Eugene, Oregon. She was born in Seoul, Korea and has

lived in the United States since 1979. She is female.

                                                 3.

       Weber Enterprises, Inc. is a domestic business corporation that owns and operates

numerous Taco Bell franchise restaurants in Oregon. Its primary place of business is Eugene,

Oregon. Eduard Weber (“Weber”) and his wife, Marie Weber, founded Weber Enterprises, and

Weber served as its President for many years. Weber Enterprises remains a family business and

is now run by their children.

                                                 4.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1367.

                                                 5.

       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because the events and

omissions giving rise to the claims occurred in Lane County, Oregon.

                                              FACTS

                                                6.

       Weber Enterprises hired Shonna Weaver as a full-time caregiver for Marie

Weber in 2002. Marie Weber had suffered a stroke and was physically compromised. Shonna

Weaver’s job responsibilities included assisting Marie in dressing, bathing, and cooking. She

drove Marie to her appointments, to church, and to Defendants’ offices. A few years after hiring


PAGE 2 - COMPLAINT
         Case 6:21-cv-01050-AA         Document 1      Filed 07/14/21     Page 3 of 11




Shonna Weaver, Weber Enterprises expanded her duties to include housekeeping for both Marie

and Eduard Weber. Weber Enterprises was happy with Shonna Weaver’s job performance,

giving her periodic raises and positive evaluations.

                                                7.

       Shonna Weaver worked in the Weber household rather than in Defendants’ offices or

franchises. She rarely interacted with other Weber Enterprises employees. She was the sole

employee of Weber Enterprises whose job entailed providing direct care to the family. At the

time of hire, Weber Enterprises did not give Shonna Weaver an employee handbook or any other

information, written or verbal, explaining its sexual harassment policies or how employees

should report a violation. It did not give Shonna Weaver a copy of her job description until 2021.

It did not designate any specific person as Shonna Weaver’s supervisor. Eduard Weber, Marie

Weber, and other family members had the power to direct her work and to hire and fire her.

                                                8.

       Starting in approximately 2005, Weber began to make unwanted sexual advances towards

Shonna Weaver. He would unfasten his robe and expose his naked body when she entered his

bedroom. He told Shonna Weaver that he enjoyed “air drying,” even though he had not recently

showered. Shonna Weaver felt extremely uncomfortable and avoided Weber whenever possible.
                                                9.

       Weber’s behaviors soon escalated. He told Shonna Weaver repeatedly that his doctor was

worried because Marie could not have sex with him, and that it was unhealthy for a man not to

ejaculate. He asked Shonna Weaver to help. She refused. Weber told Shonna Weaver that she

should help him because he is a man and she is a woman, and it’s “natural” for them to be

together. He said he wanted someone “mature” who could “keep it to themselves.” He said, “you

should be able to do me a favor and give me an erection.” He told her, “You don’t have a

husband. If you had a husband, I wouldn’t ask you to do this.” When Shonna Weaver refused,

Weber masturbated in front of her, watching her.




PAGE 3 - COMPLAINT
         Case 6:21-cv-01050-AA         Document 1       Filed 07/14/21     Page 4 of 11




                                                10.

       Weber sexually touched Shonna Weaver without her consent. He walked up behind her

and rubbed his pelvis against her. On multiple occasions he followed her into the bathroom and

tried to put his hand on her breast while he was masturbating. When she pushed him away and

moved towards the door, he grabbed her arm to stop her from leaving.

                                                11.

       Weber regularly told Shonna Weaver he had “big balls” and asked her to look at them.

He pointed out that one was larger than the other. He asked her to put anti-itch cream on his

testicles. On at least one occasion Weber offered Shonna Weaver one hundred dollars in

exchange for helping him get an erection. Shonna Weaver refused.

                                                12.

       Weber tried to isolate Shonna Weaver from Marie. He cornered her in the closet when

she was retrieving clothing or towels. He went upstairs, out of Marie’s sight, and called for

Shonna Weaver to come up and help him. Shonna Weaver would tell Marie, “Don’t make me go

up there.” But although Shonna Weaver was obviously fearful, Marie did not intervene. Instead,

she would occasionally ask Weber if he was “decent” before sending Shonna Weaver into a

room where Weber was waiting. On one occasion when Weber was masturbating in front of
Shonna Weaver while Marie was sitting nearby, Shonna Weaver said, very loudly to ensure that

Marie would hear: “Don’t do that, get out of here,” and then, “He’s such a dirty old man.” Marie

took no action. The harassment continued.

                                                13.

       Shonna Weaver responded to Weber’s sexual harassment by asking Weber to stop, telling

him that what he was asking was against her morals and not part of her job, and telling him that

he made her very uncomfortable. Weber ignored her. He made the same demands and engaged in

the same sexually-aggressive behavior whenever he could catch her alone, which occurred on a

weekly or monthly basis.




PAGE 4 - COMPLAINT
          Case 6:21-cv-01050-AA         Document 1       Filed 07/14/21     Page 5 of 11




                                                 14.

       Shonna Weaver was a single parent of small children when she began working for Weber

Enterprises. She could not afford to lose her job. She was humiliated by Weber’s behavior,

which made her feel dirty and immoral. Weber was respected by his family, religious

community, and professional relations. When Shonna Weaver attended the Webers’ social

gatherings as Marie’s caregiver, she saw that people were eager to talk to Weber and tried to

please and impress him. The disconnect between Weber’s public persona and his behavior in

private was deeply disturbing. Aware of Weber’s power and reputation, Shonna Weaver believed

that if she disclosed his sexualized treatment of her, she would be called a liar and lose her job,

her friends, and her dignity.

                                                 15.

       In August 2019 Marie Weber moved into an assisted living facility, where Shonna

Weaver continued to work as her caregiver. With the arrival of COVID in March 2020, Shonna

Weaver was not permitted to enter the facility. Weber Enterprises continued to employ her for

approximately six hours per week as Eduard Weber’s housekeeper.

                                                 16.

       With Marie gone, Weber became bolder. The harassment became more frequent. He
continued to tell her that he had a medical problem and needed her assistance to become erect.

He demanded that she help him. He told her, “I just want to see what it looks like. If you would

play with it a little bit I’d probably get an erection.” He told her he was worried he might not be

capable of having an erection, and that she should at least take off her clothes so he could find

out. He demanded her assistance in putting a pain patch on his back, which necessitated that she

touch him, and insisted on being naked while she did so. He followed her naked around the home

as she attempted to clean and would masturbate in front of her. He left the ejaculate on the floor

for her to clean up.




PAGE 5 - COMPLAINT
         Case 6:21-cv-01050-AA         Document 1       Filed 07/14/21    Page 6 of 11




                                               17.

       In November 2020, Marie moved back into the Weber home with a team of female

hospice workers to assist her. The workers provided Marie with 24-hour care on a rotating basis.

Weber approached the women assigned to night duty and asked them to help him get an erection.

He suggested they take a bath with him. He began taking off his clothes in front of them. When

they said no, he told them not to tell anyone what had happened.

                                               18.

       When the lead hospice worker learned that Weber was sexually harassing her staff, she

called Theresa Weber, Weber’s daughter and an owner of Weber Enterprises. She told Theresa

what Weber had done and that she and her staff were quitting. Theresa was upset and apologetic.

                                               19.

       Before they left the Weber home, the hospice workers approached Shonna Weaver and

told her about Weber’s harassment. Shonna Weaver thought that Weber would not treat

American women the way he treated her. She told the hospice workers that Weber had asked her

to help him ejaculate, masturbated in front of her, and engaged in other similar behavior for

many years. The hospice workers encouraged Shonna Weaver to report Weber.

                                               20.
       After the hospice workers departed, Theresa called Shonna Weaver and asked her if she

witnessed any of the behavior that the hospice workers described. Shonna Weaver told Theresa

that she was not surprised because Weber “has not been good to me either.” Theresa did not ask

Shonna Weaver to elaborate. Shonna Weaver then explained that she told the hospice workers

that, when they stayed overnight, they could use the “blue room,” a room in the Weber home that

can be locked from the inside. Theresa became angry and told Shonna Weaver that it “wasn’t her

place” to say that to the hospice workers. Seeing that Theresa was not receptive to her

disclosures and fearing that she could lose her job, Shonna Weaver said nothing more. Theresa

took no action. Weber’s sexual harassment continued.




PAGE 6 - COMPLAINT
         Case 6:21-cv-01050-AA          Document 1      Filed 07/14/21      Page 7 of 11




                                                21.

       Without full time hospice care, Marie moved back into the assisted living facility. Soon

after, Shonna Weaver was able to obtain her COVID vaccinations and received permission to

enter the facility to work with Marie. Weber Enterprises offered to restore Shonna Weaver to her

full-time caregiving position. Her job would be to care for both Marie (at the facility) and to

continue assisting Weber with housekeeping and other tasks in his home.

                                                22.

       Shonna Weaver accepted the job. She also disclosed Weber’s sexual harassment to

Human Resources. She told Human Resources that she wanted to continue working for the

family but that the sexual harassment must stop. Weber Enterprises told Shonna Weaver that it

could not guarantee her an environment free from sexual harassment if she continued to work in

Weber’s home. It suggested that Weaver take an entry-level, minimum wage job in one of its

Taco Bell franchises. When Shonna Weaver told Weber Enterprises that was unacceptable,

Weber Enterprises terminated her employment. She lost the job that she had held for 20 years,

along with her health insurance.

                                                23.

       Shonna Weaver suffered profound psychological and emotional effects as a result of
Weber’s egregious sexual harassment. She is unable to trust men and is fearful of them. She is

reluctant to form romantic relationships. She has withdrawn, spending her time with her

immediate family and at church.

                                                24.

       Shonna Weaver also lost friends due to Defendants’ actions. The Korean community in

the Eugene area is tight-knit. Weber’s daughter-in-law, who is also Korean, was a close friend of

Shonna Weaver’s. Their families attend the same church, where Shonna Weaver is the treasurer

of the Korean Association and a church leader. Since disclosing Weber’s harassment to Human

Resources, Shonna Weaver has not spoken to her friend and has had to socially isolate herself.




PAGE 7 - COMPLAINT
         Case 6:21-cv-01050-AA          Document 1       Filed 07/14/21     Page 8 of 11




                                                 25.

       Plaintiff filed a complaint with the EEOC on May 24, 2021 alleging sex discrimination

and retaliation. She filed a complaint with BOLI on June 2, 2021, again alleging sex

discrimination and retaliation. On July 9, 2021, the EEOC issued a Notice of Right to Sue.


                                 FIRST CLAIM FOR RELIEF
                           TITLE VII – 42 U.S.C. SEC. 2000E ET SEQ
                       DISCRIMINATION BECAUSE OF SEX, RETALIATION
                             AGAINST WEBER ENTERPRISES, INC.
       Plaintiff repeats and realleges paragraphs 1 through 25 as though fully set forth herein.

                                                 26.

       Defendant subjected Shonna Weaver to unwelcome sex-based harassment that was

sufficiently severe and pervasive to alter the conditions of her employment and create a hostile

working environment in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. sec.

2000e-2(a)(1). It knowingly refused to take corrective measures reasonably calculated to end the

harassment. It then retaliated against Shonna Weaver for reporting the harassment by demoting

and terminating her, in violation of 43 U.S.C. sec. 2000e-3.

                                                 27.

       Shonna Weaver lost valuable wages and benefits because of Defendant’s discrimination

and retaliation. She also suffered humiliation, injustice, and other emotional distress.

                                                 28.

       Shonna Weaver is entitled to back pay, front pay, and compensatory damages in an

amount to be determined by the jury.

                                                 29.

       Defendant’s discrimination was intentional or taken in reckless disregard for Shonna

Weaver’s rights. Punitive damages in an amount to be determined by the jury should be awarded

to punish Defendant and to deter it and others from acting in a similar manner in the future.

                                                 30.



PAGE 8 - COMPLAINT
         Case 6:21-cv-01050-AA          Document 1      Filed 07/14/21     Page 9 of 11




       Shonna Weaver is further entitled to her reasonable attorney fees and costs.


                               SECOND CLAIM FOR RELIEF
              ORS 659A.030 – DISCRIMINATION BECAUSE OF SEX, RETALIATION
                               AGAINST ALL DEFENDANTS
       Plaintiff repeats and realleges paragraphs 1 through 30 as though fully set forth herein.

                                                31.

       Defendants subjected Shonna Weaver to unwelcome sex-based harassment that was

sufficiently severe and pervasive to alter the conditions of her employment and create a hostile

working environment in violation of ORS 659A.030. They knowingly refused to take corrective

measures reasonably calculated to end the harassment. They then retaliated against Shonna

Weaver for reporting the harassment by demoting and terminating her employment.

                                                32.

       By the acts described above, Defendant Eduard Weber aided and abetted Weber

Enterprises, Inc.’s discrimination in violation of ORS 659A.030(1)(g).

                                                33.

       Shonna Weaver lost valuable wages and benefits because of Defendants’ discrimination.

She also suffered humiliation, injustice, and other emotional distress.

                                                34.

       Shonna Weaver is entitled to back pay, front pay and compensatory damages in an

amount to be determined by the jury.

                                                35.

       Defendants’ discrimination was intentional or taken in reckless disregard for Shonna

Weaver’s rights. Punitive damages in an amount to be determined by the jury should be awarded

to punish Defendants and to deter them and others from acting in a similar manner in the future.

                                                36.

       Shonna Weaver is further entitled to her reasonable attorney fees and costs.




PAGE 9 - COMPLAINT
           Case 6:21-cv-01050-AA         Document 1       Filed 07/14/21     Page 10 of 11




                                  THIRD CLAIM FOR RELIEF
                        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                  AGAINST EDUARD WEBER

          Plaintiff repeats and realleges paragraphs 1 through 36 as though fully set forth herein.

                                                  37.

          By the actions described above, Defendant Weber caused Shonna Weaver severe

emotional distress. His acts constituted an extraordinary transgression of the bounds of socially

tolerable conduct. He either intended to inflict the distress or knew that such distress was certain

or substantially certain to result from his conduct.

                                                  38.

          Shonna Weaver suffered humiliation, injustice, and other emotional distress as a result of

Defendant Weber’s actions. She is entitled to compensatory damages in an amount to be

determined by the jury.

                                                  39.

          Defendant Weber’s discrimination was intentional or taken in reckless disregard for

Shonna Weaver’s rights. Punitive damages in an amount to be determined by the jury should be

awarded to punish Defendant and to deter him and others from acting in a similar manner in the

future.


          WHEREFORE, Plaintiff requests that this Court enter judgment in her favor and award

the following relief:

          1.     Declare that Defendants engaged in unlawful sex discrimination against Shonna

                 Weaver;

          2.     Award front pay to compensate Shonna Weaver for the wages and benefits she



PAGE 10 - COMPLAINT
       Case 6:21-cv-01050-AA         Document 1      Filed 07/14/21        Page 11 of 11




      would have earned;

      3.     Award back pay to compensate Shonna Weaver lost wages and benefits, together

      with prejudgment interest;

      5.     Award compensatory damages in an amount to be determined by the jury;

      6.     Award punitive damages in an amount to be determined by the jury;

      7.     Award reasonable attorney fees and costs;

      8.     Grant all other relief as this Court deems just and proper.


      Respectfully submitted this 14th day of July, 2021.


                                            JOHNSON JOHNSON LUCAS & MIDDLETON, P.C.


                                             /s/ Caitlin Mitchell
                                            Caitlin V. Mitchell, OSB No. 123964
                                            cmitchell@justicelawyers.com
                                            Jennifer J. Middleton, OSB No. 071510
                                            jmiddleton@justicelawyers.com
                                            Johnson Johnson Lucas & Middleton P.C.
                                            975 Oak Street, Suite 1050
                                            Eugene, OR 97401
                                            Tel: 541-484-2434
                                            Fax: 541-484-0882
                                            Attorneys for the Plaintiff




PAGE 11 - COMPLAINT
